Case 2:20-cv-12711-LJM-DRG ECF No. 26, PageID.244 Filed 09/01/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MICHAEL OLIVER,

       Plaintiff,                  CASE NO. 20-12711
                                   HON. LAURIE J. MICHELSON
-vs-

CITY OF DETROIT, a municipal
corporation, and DETECTIVE DONALD
BUSSA, in his individual capacity,

       Defendants.

 DAVID A. ROBINSON (P38754)           PATRICK M. CUNNINGHAM
 BRANDON MCNEAL (P81300)              (P67643)
 Robinson and Associates, P.C.        City of Detroit Law Department
 Attorneys for Plaintiff              Attorneys for City of Detroit and Bussa
 28145 Greenfield Rd., Suite 100      2 Woodward Avenue, Suite 500
 Southfield, MI 48076                 Detroit, MI 48226
 (248) 423-7234                       (313) 237-5032
 davidrobinsonlaw@gmail.com           cunninghamp@detroitmi.gov

 THOMAS E. KUHN (P37924)
 Co-Counsel for Plaintiff
 615 Griswold Street, Ste. 515
 Detroit, MI 48226
 (313) 963-522
 tekuhn@ahol.com
                            STIPULATED ORDER TO
                   EXTEND SCHEDULING ORDER DATES
 Case 2:20-cv-12711-LJM-DRG ECF No. 26, PageID.245 Filed 09/01/21 Page 2 of 2




        The parties have agreed to extend the scheduling order dates in order to

 facilitate more time for taking depositions and to give each party’s respective experts

 a reasonable opportunity to consider that testimony before preparing their reports for

 disclosure. Therefore, IT IS ORDERED that scheduling order dates are extended as

 follows:

                  EVENT                                 ADJOURNED DATE

  Plaintiff’s Expert Disclosures                February 11, 2022

  Fact Discovery Completed By                   March 12, 2022

  Defendants’ Expert Disclosures                May 7, 2022

  Expert Discovery Completed By                 June 5, 2022

  Dispositive Motion                            July 6, 2022

  Challenges to Experts                         July 6, 2022

 SO ORDERED.

 Dated: September 1, 2021


                                   s/Laurie J. Michelson
                                   LAURIE J. MICHELSON
                                   UNITED STATES DISTRICT JUDGE

 I stipulate to the entry of the order above:

/s/ David A. Robinson                     /s/ Patrick M. Cunningham____________
DAVID A. ROBINSON (P38754)                PATRICK M. CUNNINGHAM (P67643)
